IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1379
                               Filed March 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MIKALA CELESTE WEBSTER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Timothy T.

Jarman, District Associate Judge.



      Mikala Webster appeals her conviction of operating while intoxicated.

AFFIRMED.




      Priscilla E. Forsyth, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Richard J. Bennett, Special

Counsel, for appellee.



      Considered by Doyle, P.J., and Mullins and McDonald, JJ.
                                           2


MULLINS, Judge.

       Mikala Webster appeals her conviction of operating while intoxicated (OWI).

She argues the district court erred in denying her motion to dismiss on statute-of-

limitations grounds. Specifically, she argues Iowa Code section 802.6(1) (2013)

violates the due process and equal protection clauses of the state and federal

constitutions “because it no longer requires a person to have the intent to flee

prosecution when leaving the state for the statute of limitations to be tolled.” See

2002 Iowa Acts ch. 1116, § 1. Appellate review of constitutionally-based claims is

de novo. State v. Neiderbach, 837 N.W.2d 180, 190 (Iowa 2013).

       The criminal charge resulted from Webster’s acts in June 2013. Webster

was charged by trial information with OWI in October 2017. Webster filed a motion

to dismiss citing the State’s failure to charge her within the three-year statute of

limitations contained in Iowa Code section 802.3. Webster made no claim of a

constitutional violation in her motion to dismiss. In its resistance, the State noted

Webster was “not publicly resident within the state” from the time of the underlying

acts through the filing of the trial information and, as such, the statute of limitations

was tolled by Iowa Code section 802.6(1). Webster filed a supplement to her

motion in which she conceded her absence from the state but again did not

articulate a constitutional claim. No constitutional argument was made at the

subsequent hearing on the motion. The district court ultimately denied the motion

to dismiss, concluding section 802.6(1) applied to toll the statute of limitations.

       Upon our de novo review, we agree with the State that Webster has failed

to preserve error on her constitutional claims, as they were not raised in nor

decided by the district court. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa
                                         3


2002) (“It is a fundamental doctrine of appellate review that issues must ordinarily

be both raised and decided by the district court before we will decide them on

appeal.”); see also State v. Mulvany, 600 N.W.2d 291, 293 (Iowa 1999) (“[W]e

require error preservation even on constitutional issues.”). Webster makes no

claim counsel rendered ineffective assistance in failing to preserve error. See

State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018) (“When counsel fails to preserve

error at trial, a defendant can have the matter reviewed as an ineffective-

assistance-of-counsel claim.”).

       We will not consider Webster’s arguments for the first time on appeal. We

affirm the denial of her motion to dismiss and her conviction.

       AFFIRMED.